DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 9/27/19 and 7/31/20 have been considered. Only portions in English and drawings have been considered in references that are not in English. References cited within references are not considered. 

					Abstract
The abstract of the disclosure is objected to: The semi-colons should be replaced with commas.  Correction is required.  See MPEP § 608.01(b).

Specification
The specification is objected to because there is inconsistency between the use of the term “optical sensor” in the specification and the same term in the claims. The specification refers to the optical sensor as element 120 (par. 96, Fig. 11), which is a combination of emitters 121 and photodiode 122. The boundaries of structures 121 and 122 correspond to the boundaries of the depicted boxes of elements 121 and 122 (See Fig. 11). Elements 113 are boundaries of a housing of the device that contains the sensors, not of the sensors themselves. Textured areas 116 are on elements 113a, not 

A claim, although clear on its face, may also be indefinite when a conflict or inconsistency between the claimed subject matter and the specification disclosure renders the scope of the claim uncertain as inconsistency with the specification disclosure or prior art teachings may make an otherwise definite claim take on an unreasonable degree of uncertainty. If the specification does not provide the needed support or antecedent basis for the claim terms, the specification should be objected to under 37 CFR 1.75(d)(1). See MPEP § 608.01(o) and MPEP § 2181, subsection IV. Applicant will be required to make appropriate amendment to the description to provide clear support or antecedent basis for the claim terms provided no new matter is introduced, or amend the claim.  See MPEP 2173.03
Appropriate correction is required.


Claim Objections
Claims 1-20 are objected to because of the following informalities:  1) In Claim 1, “texture area” should become “textured area” (“texture” is a name for a quality/qualia, not a characterization of the noun), 2) In Claim 5, “is protruded” should become “protrudes”, 3) In claim 20, “for guiding the finger to come into contact” should be “for guiding the user to place the finger into contact” or similar.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	MPEP 2173.02.I: “The Office construes claims by giving them their broadest reasonable interpretation during prosecution in an effort to establish a clear record of what the applicant intends to claim. Such claim construction during prosecution may effectively result in a lower threshold for ambiguity than a court's determination.” 

1) Regarding Claim 1, in the absence of structural features to further define the terms in the claim, the scope of the terms “different texture” is relevant, subjective and unclear. In the absence of specific properties, and/or structural features (e.g. projections 
2) Regarding Claim 1, it is unclear in “sensor configured to be disposed underneath the …surface”, whether the sensor is required to be underneath the surface or the limitation merely refers to the size of the sensor and/or its capability to be placed under the surface. When a claim is amenable to two plausible interpretations, a rejection under 35 U.S.C. § 112, second paragraph, for indefiniteness, is appropriate. Ex parte Miyazaki, 89 USPQ2d 1207 (BPAI 2008), precedential. Also see Ex parte McAward (Appeal 2015-006416), precedential. 
3) As noted in the objection to the specification, the specification and the claims provide inconsistent and differing scope for the terms “optical sensor”, making the scope of the claims unclear. The specification refers to the optical sensor as element 120 (par. 96, Fig. 11), which is a combination of emitters 121 and photodiode 122. The boundaries of structures 121 and 122 correspond to the boundaries of the depicted boxes of elements 121 and 122 (See Fig. 11). Elements 113 are boundaries of a housing of the device that contains the sensors, not of the sensors themselves. Textured areas 116 are on elements 113a, not on a boundary of the combination of 121 and 122. By reciting that the textured areas are “at a boundary of the optical sensor”, the claims essentially redefine the scope of the “optical sensor” to either correspond to 
For examination purposes, the claims are interpreted under the broadest reasonable interpretation, which includes all of the aforementioned possibilities. 
4) Regarding Claim 2, the “is disposed” by itself is incomplete and unclear. “Disposed” is a term that expresses position, or relative position, which by default requires the actual position/placement to be positively recited. Where is the texture area disposed? Does the term refer back to “on the...surface at a boundary” or does it require additional details regarding the position? 
5) In Claim 16, “the bio-signal measuring apparatus” lacks clear antecedent basis. If claim 16 is meant to be a dependent claim, it should recite the claim it depends upon.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2015/0340351 by Rossi et al. (“Rossi” herein).
 
	Regarding Claim 1, Rossi discloses a bio-signal measuring apparatus (e.g. abstract, par. 6, 53-55, 57-59 and Fig. 10: PPG device 100; note that in the absence of a controller/processor that is configured to measure bio-signals in the body of the claim and a light source to illuminate the finger, this limitation is merely an intended field of use, ie. an apparatus for use in a bio-signal measuring application that is actually performed by another device/element), comprising:
	a finger contact surface configured to be in contact with a finger of a user (e.g. Fig. 7, par. 47: the top surface of optics member 66 is capable of being contacted by a finger, as shown more clearly in Fig. 10);
	an optical sensor configured to be disposed underneath the finger contact surface and sense a light when the light is reflected from the user (as noted in the sections above, it appears that there are inconsistencies between the use of the term optical sensor in the claim and the specification. The terms are interpreted under the broadest reasonable interpretation to include the coverings surrounding the photodiode 
	a texture area formed on the finger contact surface at a boundary of the optical sensor, and configured to provide a texture different from a texture of a remaining area of the finger contact surface other than the texture area (note here that “different…texture” is interpreted as the objective part of these terms which is a physical change in shape, size or material, as the subjective part would depend on the user, be a part of an intended use and not limit this product claim; e.g. Fig. 7, par. 47: light blocking elements 74 or 68/74 project from the surface of optics member 66, and have a different shape and material from the rest of the top surface of 66), so as to allow the user to feel a tactile sensation from the texture area when the finger is in contact with the finger contact surface (this is an intended use that would depend on the user).
	Regarding Claim 2, Rossi discloses the bio-signal measuring apparatus of claim 1, wherein the texture area is disposed to allow the user to feel the tactile sensation on both side portions of the finger when the finger is placed in a predetermined direction on the finger contact surface (this is a matter of intended use that depends on the user, their perception and the manner they may use the device, which does not limit the claimed structure. Nevertheless, the texture areas in Rossi can be touched by both sides of a hypothetical finger of a hypothetical user if they chose to place their finger sideways over the areas of 74 or if they chose to place one side at a time etc.).  

	Regarding Claim 4, Rossi discloses the bio-signal measuring apparatus of claim 3, wherein the texture area is disposed at an apex portion of the finger contact surface (e.g. Fig. 7: areas 74 are at the highest point of the surface of 66).  
	Regarding Claim 5, Rossi discloses the bio-signal measuring apparatus of claim 1, wherein the texture area is protruded from the contact surface to provide the texture different from the texture of the remaining area (e.g. Fig. 7, par. 47: areas 74 protrude from the contact surface 66).  
	Regarding Claim 6, Rossi discloses the bio-signal measuring apparatus of claim 1, wherein the texture area is depressed down into a lower position than the finger contact surface (Note that the claim does not require that the lower position and depression is into the finger contact surface, neither does it limit what “down” is, so this becomes a matter of intended use or of a relative definition. The device of Rossi can be used so that 74 is depressed into a lower position than the finger contact surface, if used e.g. in an inverted manner of that shown in Fig. 10. Also, “down” can be taken as the direction from 34 to 74).

	Regarding Claim 8, Rossi discloses the bio-signal measuring apparatus of claim 1, wherein the texture area is on an even level as the remaining area of the finger contact surface, and wherein the texture area has a different roughness from the remaining area of the finger contact surface (e.g. Fig. 9, par. 27-30, 39-40, 49: areas 30 meet the texture areas, thus meeting Claim 1, are on an even level with the remaining area 76 which is filled with glass are made from a different material, hardened carbon black epoxy, thus have a different roughness, which in the absence of specific parameters is a matter of user perception9).
	Regarding Claim 9, Rossi discloses the bio-signal measuring apparatus of claim 1, wherein the finger contact surface comprises: 
	a first light-transmitting area formed on a first portion of the finger contact surface (e.g. Fig. 7: optics 70 over light sources 24 or over photodiode 26); 
	a second light-transmitting area which is spaced apart from the first light- transmitting area and is formed on a second portion of the finger contact surface (e.g. Fig. 7: optics 70 over light sources 24 or over photodiode 26); and 
	a non-light-transmitting area formed on a third portion of the finger contact surface other than the first light-transmitting area and the second light-transmitting area (e.g. Fig. 7: light blocking members 68/74).

	Regarding Claim 11, Rossi discloses the bio-signal measuring apparatus of claim 10, wherein the texture area comprises a plurality of protrusions disposed to surround the first light-transmitting area (e.g. Fig. 7, par. 47: protrusions 74 are on both sides of optics 70 that lie over the photodiode 26).  
	Regarding Claim 12, Rossi discloses the bio-signal measuring apparatus of claim 10, wherein the texture area comprises a plurality of recesses disposed to surround the first light-transmitting area (e.g. Fig. 7: the recesses that contain the middle optics 70; also in Fig. 8, where areas 68 meet the texture areas of Claim 1 as a matter of change in shape, are recessed with respect to optics 72 and are on both sides of sensor 26).  

	Regarding Claim 13, Rossi discloses the bio-signal measuring apparatus of claim 9, further comprising: a main body housing having an internal space and one open side (e.g. Fig. 7: main body delimited by members 30 and 28); and a main body cover which has the finger contact surface on a first side, and covers the open side of the main body housing on a second side (e.g. Fig. 7, par. 47: member 66 serves as a cover to the main body underneath).
	  
	Regarding Claim 14, Rossi discloses the bio-signal measuring apparatus of claim 13, wherein the main body cover comprises: a cover member having holes (e.g. Fig. 7: holes between walls 30), a size of which corresponds to each of the first light- 
	Regarding Claim 15, Rossi discloses the bio-signal measuring apparatus of claim 13, wherein the main body cover comprises: a cover member having holes (e.g. Fig. 7: member 66 with holes between walls 68), a size of which corresponds to each of the first light- transmitting area and the second light-transmitting area (e.g. Fig. 7: optics 70 fit inside the holes, thus they “correspond” in size); and 33a light-transmitting member which entirely covers the cover member (e.g. Fig. 7: optics 70 entirely covers the thickness of cover 66, something which is not precluded by the claim).

 	Regarding Claims 16 and 19, Rossi discloses the bio-signal measuring apparatus, wherein the optical sensor is a pulse wave sensor configured to measure a pulse wave signal from the user when the finger is in contact with the finger contact surface, and wherein the bio-signal measuring apparatus further comprises a processor configured to obtain bio-information based on the pulse wave signal measured by the pulse wave sensor (e.g. abstract, 6, 53-55, 57 and Fig. 10: PPG device 100 with processor 38).  
	Regarding Claim 17, Rossi discloses the bio-signal measuring apparatus of claim 16, wherein the finger contact surface comprises: a first light-transmitting area formed on a first portion of the finger contact surface (e.g. Fig. 7: optics 70 over light sources 24 or over photodiode 26); 

	a non-light-transmitting area formed on a third portion of the finger contact surface other than the first light-transmitting area and the second light-transmitting area (e.g. Fig. 7: light blocking members 68/74).
	Regarding Claim 18, Rossi discloses the bio-signal measuring apparatus of claim 17, wherein the pulse wave sensor comprises: a light source configured to emit the light onto tissue of the finger when the finger is in contact with the finger contact surface through the second light-transmitting area (e.g. Fig. 7, par. 47: light sources 24); and a detector configured to detect the light reflected from the tissue of the finger when the finger is in contact with the finger contact surface through the first light-transmitting area (e.g. Fig. 7: light detector 26).  
	Regarding Claim 20, Rossi discloses the bio-signal measuring apparatus of claim 16, wherein upon receiving a request for measuring a bio-signal, the processor outputs action guide information for guiding the finger to come into contact with the finger contact surface [First, this limitation is optional because the function follows the contingency- ie. the claim does not recite a processor configured to perform the function if the contingency is met. Nevertheless, the “request” is met implicitly as PPGs must have an initiation of operation, even at the level of a turn on switch. Regarding the output, the claim does not even recite the user—it does not preclude the output being directed to the finger itself. Nevertheless, the output is a matter of intended use, as a user may perceive any output as a cue to follow mental instructions that may exist 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANOLIS Y PAHAKIS whose telephone number is (571)272-7179. The examiner can normally be reached M-F 9-5, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CARL LAYNO can be reached on (571) 272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MANOLIS PAHAKIS/Examiner, Art Unit 3792